        THE FOLLOWING ORDER
        IS APPROVED AND ENTERED
        AS THE ORDER OF THIS COURT:

        DATED: October 17, 2018
                                                       Susan V. Kelley
                                                       Chief United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN
In re                                                               Chapter 13
Craig Alan Kostenko,                                                Case No. 18−29790−svk
                  Debtor.

         ORDER ON APPLICATION TO PAY FILING FEE IN INSTALLMENTS

  Upon consideration of the Debtor's Application to Pay Filing Fee in Installments, it is Ordered:

   1.    The entire balance of the filing fee, which the Court's records show is $310.00, must be
         paid on or before November 16, 2018.

   2.    The filing fee must be paid in full before the Debtor or Chapter 13 trustee makes any
         payments to an attorney or other professional.

   3.    Debtors who are represented by counsel should contact their attorney to arrange for
         payment of the filing fee to the Court. The Clerk does not accept personal checks from
         debtors.

   4.    The entire fee must be received by the Clerk, U.S. Bankruptcy Court by the deadline or
         this case will be dismissed without further hearing.

   5.    If this case is dismissed for failure to pay the filing fee, the Court will not grant a fee
         waiver or an installment fee application in any future case the Debtor may file. Filing
         fees for future cases will be due, in full, with the petition or no more than 14 days after
         the petition. Repeated filing and dismissal of cases for failure to pay the fee may result
         in the Court barring the Debtor from filing future bankruptcy cases.

                                               #####




                  Case 18-29790-svk       Doc 4    Filed 10/17/18     Page 1 of 1
